In this action against a surviving partner and others for an accounting of partnership assets brought by the administratrix of the deceased partner and by his wife and son, individually, the complaint has been dismissed on the ground that the only person entitled to seek an accounting is the administratrix of the deceased partner and, as to the administratrix, the action is barred by the ten-year "Statute of Limitations. On this appeal by the plaintiffs from the order and judgment dismissing their complaint, the only argument made is that the term “legal representative” used in sections 73 and 74 of the Partnership Law includes the infant son of the deceased partner and, therefore, the Statute of Limitations is not a bar. Order and judgment unanimously affirmed, with $10 costs and disbursements. (Griswold v. Sawyer, 125 N. Y. 411; Losch v. Marcin, 251 N. Y. 402, 410; McQuaide v. Perot, 223 N. Y. 75, 79.) Present — Nolan, P. J., Carswell, Johnston, Wenzel and MacCrate, JJ. [See 281 App.- Div. 753.] •